Citation Nr: 1214791	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  04-31 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether an overpayment of VA educational assistance benefits in the amount of $18,951.00 was properly created.

2.  Entitlement to waiver of the recovery of overpayment of VA educational assistance benefits in the amount of $18,951.00.


REPRESENTATION

Appellant represented by:	Donald C. Hill, Attorney


WITNESS AT HEARING ON APPEAL

The attorney



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1997.

This matter comes before the Board of Veterans' Affairs (Board) on appeal from an April 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) Committee on Waivers and Compromises (Committee) in Muskogee, Oklahoma, which denied a waiver of recovery of an overpayment in the calculated amount of $18,951.00.  The Board denied the Veteran's claims in a June 2007 decision, but this decision was vacated pursuant to a November 2010 memorandum decision issued by the United States Court of Appeals for Veterans Claims (Court).  Accordingly, this matter is again before the Board.

The appeal is REMANDED to the Muskogee VARO.  VA will notify the Veteran if further action is required.


REMAND

In the November 2010 memorandum decision, the Court laid out several areas requiring additional development.  The Board finds that this development must be accomplished on remand to the RO prior to a final Board adjudication.

First, the Court acknowledged October 2002 and February 2003 Education Compliance Surveys and a May 2003 field investigation conducted by the Manila, the Republic of the Philippines, VARO but stressed the paucity of references to the Veteran in the corresponding documentation.  The Board notes that these surveys were conducted in regard to a large group of veterans (as many as 60 total) and finds that a further investigation, to include another Education Compliance Survey or a similar field investigation centered on the Veteran, would be most helpful in gathering the information needed to render a decision in this case.  

Second, the Court referenced the Veteran's allegations of bribery on the part of VA employees and questioned the Board's analysis of this matter.  The Board thus finds that this matter should be further investigated by the RO upon remand.

Third, the Court stressed the fact that no subpoenas were ordered in this case pursuant to the request of the Veteran and his representative.  The circumstances under which such subpoenas may be issued are set forth in 38 U.S.C.A. § 5711(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 20.711(a) (2011).  The Veteran and his representative must be informed of the circumstances under which subpoenas may be issued (e.g., the 100-mile radius restriction) and of the need to make a motion for such subpoenas.  Should such a motion be made by the Veteran and his representative, the RO must determine whether the statutory and regulatory requirements for the issuance of subpoenas are met in the present case.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran and his representative must be issued a 38 C.F.R. § 3.159(b) letter in regard to this appeal, with specific reference to the provisions of 38 U.S.C.A. 5711(a) and 38 C.F.R. § 20.711(a).  Notably, the Veteran and his representative must be informed of the circumstances under which subpoenas may be issued (e.g., the 100-mile radius restriction) and of the need to make a motion for such subpoenas.

2.  The RO must consider any motions for subpoenas by the Veteran and his representative, bearing in mind the rights and restrictions set forth in 38 U.S.C.A. § 5711(a) and 38 C.F.R. § 20.711(a).   Determinations must be made as to whether subpoenas are warranted in this case.  All information obtained pursuant to any resultant development must be documented in the claims file.

3.  The RO must also initiate an Education Compliance Survey, or a similar field survey with appropriate fact-finding, specifically addressing the Veteran's own case.  Any such survey must be conducted by individuals who have previously received the mandatory training by VA to conduct such a survey, as indicated in the November 2010 Court decision.  All needed inquiries (potentially to include faculty, administrators, and students at the San Marcelino campus of Ramon Magsaysay Technological University) should be made and documented.  The determination of which parties to contact and which facilities to visit should be based upon a preliminary review of the claims file.  A thorough report, with conclusions as to fraud, must be assembled and added to the claims file.

4.  An internal investigation must be made as to the Veteran's allegations of bribery on the part of VA officials as well.  The results of this investigation must be added to the claims file.

5.  With regard to the preceding remand instructions, the RO is requested to consider working in conjunction with the staff of the Manila VARO or other appropriate federal offices, as circumstances warrant.

6.  Based upon the aforementioned development, the Veteran's claims must be readjudicated.  If the determination of one or both of these claims remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



